Citation Nr: 1400727	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for an esophagus condition, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1977 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for a bilateral knee disability and entitlement to service connection for an esophagus condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By decisions entered in June 1994 and August 1995, the RO denied the Veteran's claim for service connection for a low back disability; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of either of the RO's decision.

2. Evidence received since the August 1995 RO decision denying service connection for a low back disability is cumulative of the evidence of record at the time of the August 1995 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The June 1994 and August 1995 RO decision which denied the Veteran's claim of entitlement to service connection for a low back disability are final.  38 U.S.C.A. § 7266 (West 2002).
2. Evidence received since the August 1995 RO decision in connection with the Veteran's claim of entitlement to service connection for a low back disability is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For applications to reopen previously denied claims, it is necessary for VA to inform claimants of the unique character of evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  Dingess, 19 Vet. App. 473.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and also the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

The Veteran received notification prior to the initial unfavorable agency decisions through an April 2010 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

The Veteran was afforded a VA examination in March 2013.  The Board finds this VA examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides a full rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

In a June 1994 decision, the RO denied entitlement to service connection for a low back disability.  The evidence of record indicated that any in-service episodes of back pain were acute and resolved prior to the Veteran leaving service.  Again, in August of 1995, the RO denied entitlement to service connection for a low back disability.  A VA examination performed on the Veteran since the June 1994 decision indicated that the Veteran's back pain was due to posture and unrelated to service.  

The Veteran did not appeal either the June 1994 or August 1995 denial of his claim and the rating decisions became final.  38 U.S.C.A. § 7266 (West 2002).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2012).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran asserts entitlement to service connection for a low back disability as directly related to active service.  For the reasons that follow, the Board finds that new and material evidence has not been received to reopen the appellant's claim.

The evidence added to the record subsequent to the last final denial includes multiple sets of treatment records from the San Juan VA Medical Center (VAMC).   Combined these records cover the time period of April 2009 through January 2012.  This evidence is new, as it was not of record at the time of the August 1995 rating decision, but it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  These records merely document ongoing treatment for low back pain.  The existence of low back pain was established at the time of the previous final denial.  See August 1995 RO decision.  The records do not indicated the Veteran suffered from chronic back pain in service nor do they provide any evidence of a link between the Veteran's claimed condition and active duty service.

Also associated with the claims file since the August 1995 denial of the claim is the report of a March 2012 VA examination.  After examining the Veteran and reviewing the claims file, the examiner concluded that Veteran's low back disability was less likely than not incurred in or caused by active service.  This evidence does not raise a reasonable possibility of substantiating the claim.  In fact, the opinion of the March 2012 VA examiner weighs against the claim for service connection.   

The Board acknowledges the Veteran's assertion that his current low back disability is the result of his active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, back discomfort, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Furthermore, the assertion is cumulative of the evidence previously considered in the August 1995 decision.

In sum, the Board finds the evidence received subsequent to the RO's August 1995 decision is not new and material.  This evidence is cumulative and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.  Therefore, the Veteran's application to reopen claims of entitlement to service connection for a low back disability must be denied.


ORDER

New and material evidence sufficient to reopen a claim of service connection for a low back disability has not been submitted; the Veteran's appeal is denied.



REMAND

I. Bilateral Knee Disability

The Veteran asserts entitlement to service connection for a bilateral knee disability. The record raises the issue of secondary service connection, as the Veteran reported to a VA examiner that his knee pain developed following three weeks of sleeping in a sitting position after surgery for service-connected syringomyelia.  March 2012 VMAC Knee Exam Report.  While the Veteran was provided a VA examination in March 2013, which included an etiological opinion with respect to direct service connection, no etiological opinion was offered with respect to secondary service connection.  Therefore, a new VA examination must be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

II. Esophagus Condition

A July 2011 rating decision denied entitlement to service connection for chronic gastritis, esophageal dismotility disorder and gastroesophageal reflux disease, claimed as esophagus condition as secondary to medications taken for service connected disability.  In March 2012, the Veteran filed a notice of disagreement (NOD) indicating his disagreement with the July 2011 rating decision.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of any currently diagnosed bilateral knee disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current bilateral knee disability is etiologically related to the Veteran's active military service?
 
b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current bilateral knee disability is proximately due (caused by) to the Veteran's service-connected syringomyelia?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current bilateral knee disability has been aggravated beyond its normal progression by the Veteran's service-connected syringomyelia?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing action (1), and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a bilateral knee condition based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3. Issue a statement of the case with respect to the issue of entitlement to service connection for chronic gastritis, esophageal dismotility disorder and gastroesophageal reflux disease, claimed as esophagus condition as secondary to medications taken for service connected disability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


